CaSe:16-10904-SDB DOC#ZBO Filed:OZ/OS/J_Q Entered202/08/1916232245 Page:l Oi3

Fi|| in this information 10 identify your easier

     

 

 

Debtor1 Sebastian B. Dunn

First Name Midd|e Name Last Name
Debtor 2
(Spouse if. ti|ing) First Name Middle Narne Last Name

United States Bankruptcy Court forthe: SOUTHERN D|STR|CT OF GEORG|A

Case number 16-10904
(ifknown) |:| Cheok if this is an
amended filing

 

 

Officia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 mrs

|f you are an individual liling under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together ln a]oint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space ls needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and ease number (lf known).

List ¥our Creditors ‘\N'ho Have Secured Clalms

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have C|aims Secured by Property (Ofl‘icial Form 106D). fill in the
lnfonnation below.

ldentify the creditor and the property that ls collateral What do you intend to do with the property that Dld you claim the property
secures a debt? as exempt on Schedule C?
Creditor"s Chrysler Capilal l:l Surrender the property. l:l No
name: l:l Retain the property and redeem it.
_ _ - Retain the property and enter into a - Yes
DeSGrIPfIOn Of Cha||enger 014 Dodge 52K Reammat,-on Ag,eemen,_
Pl'OPel'ty ml|°s l:l Retain the property and [exp|ain]:

securing debt:

 

Creditor'S Colonlal Loan & Finance Co. i:l Surrender the property. i:l No
name: l:l Retain the property and redeem it.

l`_'l Retain the property and enter into a - ¥es
Description of TVs, DVD p|yr., |aptop, dri||, Reanirmarr'on Agreemenr.
P"°Peny gri"e¢ mower . Retain the property and [explain]:
secuan debt: avoid lien usi_ng 11 U.S.C. §122(0
Cr€difOl"S Colvin Financa, lrlc. i:l Surrender the property. El No
name: l:l Retain the property and redeem it.

El Retain the property and enter into a - Yes
Description of TVs, DVD p|yr., |aptop, drll|, Reah'r'rmatr’on Agreement.
pmpe'ty grille’ mower - Retain the property and [exp|ain]:

Oflicia| Form 108 Statement of lntention for individuals Fi|ing Under Chapter 7 page ‘l

Software Copyright (c) 1996-2018 Beet Case, LLC ~ www.besioese.oom Best Case Bankruptcy

CaSe:16-10904-SDB DOC#ZBO FiledZOZ/OS/J_Q Entered202/08/1916232245 PaQeZZ Ol3

 

 

 

 

Debtor 1 sebastian B_ Dunn Case number irknown) 16-10904

securing debt: avoid lien using 11 U.S.C. § 522(f)
CredifOr‘S Covington Credit Corp. iIi Surrender the property. l:l No
name: l:l Retain the property and redeem it.

_ l l:l Retain the property and enter into a - Yes
Descnptlon of Tvs, DVD plyr., |aptop, drill, Rearrimarr'on Agreemenr.
Property g""e' mower - Retain the property and [exp|ain]:
securing debt: avoid lien using 11 U.S.C. § 522(f)
Creditor'S Credit Central, lnc. Ei Surrender the property. E| No
name: l:l Retain the property and redeem it.

, _ l:l Retain the property and enter into a - Yes
DeSCl'lpflOl‘l 01 T\Isl DVD piyr., |aptop, drilll Reaf#mratr'on Agreement.
property grille, mower . Retain the property and [explain]:
securing debt: avoid lien using 11 U.S.C. § 522(f)
Creditor's lnsta Loan - Surrender the property. m N°
name: l:l Retain the property and redeem it.

_ _ l:l Retain the property and enter into a - Yes
Desonptron of 98 Toyota Camry 200K miles Reari‘irmatr'on Agreemcnt.
P|'°Pel'l'.il n Retain the property and [explain]:

securing debt

 

Creditor$ M&T Bank Mortgage l:l Surrender the property. n NO
name: i.__l Retain the property and redeem it.

_ ‘ l:l Retain the property and enter into a l Yes
Descripvon of 1718 Deer Chase Ln. Rearrinnarion Agreement.
P"°Pe"ty Hephz'bah' GA 30315 - Retain the property and [exp|ain]:
genuan debt Richmond County _

valuation is c°_ tax appr_ am-t Maintarn Regu|ar lnsta|lment Payments

Creditors W.S. Badcock Corporation l Surrender the properry_ . No
name: l'_'l Retain ihe property and redeem it.

_ _ l:l Retain the property and enter into a n Yes
DSSCl’|i-\tl°n Of furniture (fair condiflol‘l) Reaffirmatr'on Agreement.
property l:l Retain the property and [exp|ain]:
securing debt:
Creditor'S Western Funding, lnc. l Surrender the property. l NO
name: l:l Retain the property and redeem it.

_ _ l:l Retain the property and enter into a n Yes
D€SCHi-'Ifl°n Of 08 Chev. Tahoe 142K miles Reariinnatr'on Agreement.
Property l:l Retain the property and [explain]:

securing debt:

 

List ‘(our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contraots and Unexpired Leases (Offioial Form 1066). fill
in the information below. Do not list real estate |eases. Unexplred leases are leases that are still in offect; the lease period has not yet ended.
¥ou may assume an unexpired personal property lease lt the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Ofliciai Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

SoFtware Copyr|ght (c) 1996-2018 Best Cese, LLC - www.bestc$e.oom Best Case Bankn.rptcy

CaSe:16-10904-SDB DOC#ZBO

Debt0r1 Sebastian B. Dunn

Case number (irkrrowrr)

Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

mo B-l°w

FiledZOZ/OS/J_Q Entel’ed:OZ/OS/J_Q 16232:45 PaQeZS 013

16-10904

Will the lease be assumed?
l:l No
l:l Yes
l:l No
i:l Yes
l:l No
l:l Yes
l:l No
l:l Yes
l:l No
ill Yes
l:l No
El Yes

l:lNo

ij Yes

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property th

 

is subject to an une

ired |ease.

  

X

 

 

 

Date February` B, 2019

 

astian B. ourrir
Signature of Debtor 1

Signature of Debtor 2

Date

 

Olticia| Form 108

Statement of intention for individuals Fi|ing Under Chapter 7

SoFtware Copyrighi (c) 1996-2018 Best Case, LLC - www,bsstoase.oom

page 3

Best Case Bankrupiw

